OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Invention I, claims 1-26 in the reply filed on 22 September 2022 is acknowledged. Claim 27-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) filed 12 November 2021 and 15 February 2022 have been considered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 14 July 2021. 

Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, the phrase immediately following the preamble constitutes a typographical error; the following correction is suggested: “The construct of claim 13,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, the recitation of “the plurality of panels” renders the claim indefinite as it lacks sufficient antecedent basis. Even though claim 1 recites “at least one panel”, neither of claim 1 nor claim 2 (upon which claim 11 is directly dependent) introduce/recite a plurality of panels.  
In order to overcome the issue, it is suggested to amend claim 11 as follows: “[[the]]a plurality of panels”. Claim 11 is interpreted for examination on the merits in accordance with the suggested correction.
Claims 12-14 are rejected as they are dependent upon claim 11 and therefore include all of the indefiniteness issues/deficiencies thereof.
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11, 12, 15-17, 19-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 4,785,160; “Hart”).
Regarding claims 1 and 15, Hart discloses a foldable blank and carton/sleeve formed therefrom, the blank formed from a laminate material comprising (sequentially): paperboard (26a) / conductive (metal) material (26b) / protective plastic film (26c); and which includes a base panel comprising an embossed or debossed structure (e.g., ribs) which creates an elevated platform for food thereon, wherein the conductive material is capable of browning the food in a microwave oven [Abstract; Figs. 1-4, 6; col. 1, ln. 30-65; col. 2, ln. 30-65]. In order to illustrate the grounds of rejection, the carton of Hart as illustrated therein is reproduced below in Figure 1.

    PNG
    media_image1.png
    496
    695
    media_image1.png
    Greyscale

Figure 1. Carton disclosed/depicted in Hart
 The base panel (10) illustrates the embossed (or debossed) surface, of which defines upward and correspondingly downward extending protrusions. 
The blank and carton of Hart, set forth above, anticipate/read on the claimed blank (claim 15) and construct (claim 1), respectively. It is noted that the recitation(s) of “for supporting the at least one panel a distance above an induction source for attenuating heat transferred to the food product in response to an oscillating magnetic field interacting with the conductive layer of the laminate structure” constitutes intended use language (see MPEP 2111.02(I), (II)). Given that the intended use language is recited in the body of the claim, it is considered limiting such that for examination on the merits, the prior art must be capable of performing the intended use (see aforecited MPEP sections). That is, the prior art must exhibit a spacing feature which is capable of supporting the panel above an induction source.
Applicant’s specification indicates that the conductive layer is formed from a metal, such as aluminum, and does not require/limit the thickness thereof [0030; 0034]; and indicates that the spacing feature may be elongate and in the form of a protrusion [Figs. 3, 4; 0044, 0045, 0048].
Given that the conductive layer of Hart is a metal and is disclosed as capable of browning the food item when microwaving; and given that the protrusion structure of the base panel is substantially identical to that which is disclosed/depicted in the specification, it stands to reason that the protrusions of the embossed surface are capable of the intended use, i.e., capable of supporting the at least one panel a distance above an induction source. As such, the blank/carton of Hart reads on all of the limitations of claims 1 and 15.
Regarding claim 2, as set forth above in the rejection of claim 1 and depicted in Figure 1, the panel having the embossed surface is the base panel.
Regarding claim 3, the rejection of claim 1 above reads on the limitations of claim 3 – the laminate structure of the blank is paperboard / conductive metal material / polymer film, wherein paperboard reads on the claimed composite material in view of Applicant’s specification at [0031]. 
Regarding claim 5, the rejections of claims 1 and 2 above read on the limitations of claim 5 – the embossed or debossed protrusions may be considered downwardly-extending from the base panel.
Regarding claim 6, the rejections of claims 1, 2, and 5 above read on the limitations of claim 6 – the conductive layer, in the area of each protrusion (reads on spacing feature), is deformed in the direction of said protrusion.
Regarding claim 7, the rejections of claims 1, 2, and 5 above read on the limitations of claim 7. 
Regarding claim 8, in view of the rejections of claims 1 and 2 above, as depicted in Figure 1, the carton/blank includes a plurality of end flaps which are foldably connected to the base panel.
Regarding claim 9, the rejections of claims 1, 2, and 8 above read on the limitations of claim 9 (see also Figure 1) – at least one end flap includes a proximal portion which is foldably connected to the base panel and a distal portion foldably connected to the proximal portion. 
Regarding claim 11, the rejections of claims 1 and 2 above, further in view of Figure 1 above, read on the limitations of claim 11 – as depicted, the carton/blank exhibits/is formed from a plurality of panels which extend around and thus define an interior of the carton. 
Regarding claim 12, the rejections of claims 1, 2, and 11 above, further in view of Figure 1 above, read on the limitations of claim 12. At least one of the plurality of side panels of the carton/blank are foldably connected to the base panel.
Regarding claim 16, the grounds of rejection of claim 2 above read on the limitations of claim 16 and are incorporated herein by reference. 
Regarding claim 17, the grounds of rejection of claim 3 above read on the limitations of claim 17 and are incorporated herein by reference. 
Regarding claims 19 and 20, the rejections of claims 15 and 16 above read on the limitations of claim 19 and 20 – the protrusion is integral with the base panel, and the conductive layer is deformed in the area of the protrusion(s).
Regarding claim 21, the grounds of rejection of claim 8 above read on the limitations of claim 21 and are incorporated herein by reference.
Regarding claim 22, the grounds of rejection of claim 9 above read on the limitations of claim 22 and are incorporated herein by reference. 
Regarding claim 24, in view of the rejection of claims 15 and 16 above, and as depicted in Figure 1 above, the blank comprises a plurality of panels including the base panel, the plurality of panels comprising at least one side panel which is foldably connected to the base panel.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 18, respectively, are rejected under 35 U.S.C. 103 as being unpatentable over Hart as applied above to claims 1 and 3, and claims 15 and 17, respectively, under 35 U.S.C. 102(a)(1), further in view of Laubhan et al. (US 2010/0038359; “Laubhan”).
Regarding claims 4 and 18, Hart discloses the carton/blank set forth above in the rejection of claims 1, 3, 15, and 17 under 35 U.S.C. 102(a)(1). As stated, the conductive layer (26b) is formed from a metal. 
Hart does not explicitly disclose the metal being aluminum.
Laubhan, directed to microwave-able packaging containers formed from paperboard and polymeric laminated materials and exhibiting the capability to brown the foods therein, teaches that aluminum is a suitable metal for forming the aforesaid conductive layer (26b) [Abstract; Figs. 1A, 1D, 1E; 0003, 0005, 0020, 0021, 0031, 0036, 0049-0052, 0055, 0063-0067]. 
Hart and Laubhan are directed to microwave-able packaging containers formed from paperboard and polymeric materials and inclusive of a metallic susceptor layer.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized aluminum as the metal of the conductive layer of Hart, as based on the teachings of Laubhan, aluminum would have been well-recognized in the pertinent art/technology field as suitable/capable for use as the metal conductive layer, wherein the selection of a material for its known intended use has been held prima facie obvious (see MPEP 2144.07).
As modified, the conductive layer (26b) of the carton/blank of Hart would have comprised or been formed from aluminum, thereby reading on the limitations of claims 4 and 18. 

Claims 10, 13, 14, and claims 23, 25, and 26, respectively, are rejected under 35 U.S.C. 103 as being unpatentable over Hart as applied above to claims 1, 2, 8, 9, 11, and 12, and claims 15, 16, 21, 22, and 24, respectively, under 35 U.S.C. 102(a)(1), further in view of Hart (US 4,826,072; “Hart ‘072”) and/or Russell et al. (US 2007/0087090; “Russell”). 
Regarding claims 10, 13, and 14, and claims 23, 25, and 26, respectively, it is noted that the embodiment(s) of the construct/blank encompassed by the limitations of the aforesaid claims are those where the side/end flaps of the blank (as specified), foldably connected to the base panel, fold underneath the base panel and “prop-up” said panel above an induction (heating) source, i.e., the embodiment depicted in Figs. 6 and 7 of the specification. 
As set forth above in the corresponding rejections of claims 1 and 15 (and relevant claims dependent therefrom) under 35 U.S.C. 102(a)(1), Hart discloses the carton/blank, of which utilizes protrusions to elevate the food/base panel and brown the food in combination with the metal conductive layer.
As such, Hart is silent with respect to the side/end flaps folding underneath the base panel to form the claimed spacing features and thereby provide the elevation above a heating source.
However, both Hart ‘072 [Abstract; Figs. 1-5; col. 2] and Russell [Abstracts; Figs. 1A-4C, 6A-6C, 8A-8C; 0054-0123] teach forming the features, which provide the elevated surface for the food to be browned, from foldable side/end walls which fold underneath the base panel to “prop-up” the panel. 
Hart, Hart ‘072, and/or Russell, are all directed to paperboard-based, microwave-able food containers/blanks which include structural features to elevate the base panel and food item contained thereon above the heat source or other surface upon which said containers are placed.
Given that the aforesaid structural features were recognized in the art as solutions for the purpose/problem of elevating microwave-able food items and the container base panels above the heat source or (otherwise) surface, of which individually predictably result in provision of the predetermined/required distance in elevation and the capability to brown food in the microwave, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the side/end flap spacing features taught by Hart ‘072 and/or Russell, in combination with or in place of the protrusions of the carton/blank of Hart, in order to provide said predetermined/necessary degree of elevation (see MPEP 2143(I)(A); (I)(B)). 
Per the aforesaid modification, the side and/or end-flaps of the carton/blank of Hart would have exhibited the “fold-underneath” structure taught by Hart ‘072 and/or Russell, of which reads on the limitations of claims 10, 13, 14, 23, 25, and 26 (and all claims upon which the aforesaid are dependent). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 2020/0156819 to Ackroyd
US 5,948,308 to Wischusen, III
US 2007/0241102 to Carmichael et al.
US 2009/0200364 to Oliveira
US 2009/0230126 to Fitzwater
US 2007/0262487 to O’Hagan et al.
US 2008/0081095 to Cole et al.
US 2004/0238535 to Mast

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782